Citation Nr: 0103985	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  OO-OO 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  What evaluation is warranted for hyperthyroidism, 
currently evaluated as 10 percent disabling.  

3.  What evaluation is warranted for postoperative cancer of 
the left breast, currently evaluated as noncompensable.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Board notes that the veteran requested a hearing before a 
traveling member of the Board, and a hearing was scheduled by 
the RO for June 17, 2000.  In May 2000, the veteran reported 
that she would be unable to attend the hearing since she 
could not take time off from work.  

In a September 1999 statement, the veteran indicated that the 
RO had incorrectly adjudicated the issue of entitlement to 
service connection for a left upper extremity swelling.  She 
reported that this should have been right upper extremity 
swelling.  The Board construes this as an informal claim of 
entitlement to service connection for right upper extremity 
swelling, and the matter is referred to the RO for additional 
development.  


REMAND

The veteran seeks service connection for migraine headaches 
and increased evaluations for her service-connected 
hyperthyroidism and her postoperative cancer of the left 
breast.  The record shows that in June 1999, the RO denied 
service connection for headaches, and granted service 
connection for hyperthyroidism and for postoperative cancer 
of the left breast.  The RO assigned a 10 percent evaluation 
for hyperthyroidism and a noncompensable evaluation for 
postoperative cancer of the breast.  The veteran disagreed 
with that determination in November 1999, and a Statement of 
the Case was issued in November 1999.  A VA Form 9 was 
received in December 1999.  Accompanying the Form 9 were 
various medical records submitted in support of the veteran's 
claim.  The RO has not indicated that this evidence was 
reviewed and has not issued a Supplement Statement of the 
Case (SSOC) concerning this evidence.  In addition, at the 
time that the VA Form 9 was submitted, the veteran reported 
that additional evidence would be submitted.  In a May 2000 
VA Form 646, the veteran's representative pointed out that a 
lot of new evidence had been submitted that had not been 
reviewed.  

In this regard 38 C.F.R. § 19.31 (2000), provides that a 
Supplemental Statement of the Case, so identified, will be 
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued.  38 C.F.R. § 19.31.  
Inasmuch as the RO has not issued a supplemental statement of 
the case addressing any additional evidence which was 
received after the issuance of the Statement of the Case, the 
case must be returned to the RO for completion of the 
requisite procedural development.

The veteran was examined by VA in April 1999.  At that time, 
the neurologist diagnosed the following: headaches; likely 
tension-type headaches.  He stated that due to her history of 
breast cancer which is known to metastasize to the brain, and 
despite the fact that a CAT scan found a meningioma on the 
right frontal area, an MRI of the brain with gallium was 
recommended.  It was noted that a CAT scan would miss a tumor 
of less than 4 mm.  It does not appear from the record that 
the recommended MRI was performed.  


Accordingly, the case is hereby REMANDED to the RO for 
additional development:


1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any of the disabilities at issue here 
since service.  After obtaining any 
necessary authorization, the RO should 
then obtain any medical records not 
currently on file.  

2.  The veteran should be scheduled for a 
VA neurology examination to be performed 
by a board certified neurologist, if 
available, to evaluate her headache 
complaints.  The veteran should be 
scheduled to undergo any necessary tests, 
including, but not limited to, an MRI of 
the brain with gallium.  The claims file 
must be reviewed in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
this has been accomplished.  The examiner 
must offer a diagnosis as well as an 
opinion as to whether it is at least as 
likely as not that any headache 
disability found is related to service or 
is a residual of the service-connected 
breast cancer.  A complete rationale must 
be given for all conclusions and opinions 
reached.  

3.  The veteran should be scheduled for 
an examination by the appropriate medical 
specialist to evaluate her hyperthyroid 
disability.  All appropriate tests should 
be performed.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
should indicate this in the examination 
report.  Blood and pulse pressures must 
be documented and the examiner should 
note any tachycardia, tremor, 
fatigability or emotional instability.  
All conclusions must be supported by 
complete rationale.  

4.  The veteran should be scheduled for 
an examination by the appropriate 
specialist to evaluate all of the 
residuals of her service-connected 
postoperative cancer of the left breast.  
All indicated tests and referrals should 
be performed, and the claims file must be 
reviewed in conjunction with the 
examination.  The examiner should 
indicate in the report that this has been 
accomplished.  All conclusions must be 
supported by complete rationale.  

5.  The veteran must be informed of the 
potential consequences of her failure to 
appear for any scheduled examination.  

6.  After completion of the above, the 
veteran should be contacted and given the 
opportunity to request another hearing.  
If she so requests, a hearing should be 
scheduled for her.  

7.  The RO must ensure that the 
directives of this remand are carried out 
in full, and if not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
review all of the evidence and make a 
determination.  In adjudicating the 
increased evaluation issues, the RO must 
consider the findings in Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate or 
"staged" ratings may be assigned for 
separate periods of time based on the 
facts found).  


The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Counsel precedent opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should be 
considered.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of all 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


